Citation Nr: 1416993	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder with alcohol abuse.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

On March 14, 2011, the RO granted entitlement to an earlier effective date of October 1, 2008, for anxiety disorder with alcohol abuse.  Notice of the grant was sent to the Veteran on April 7, 2011.  Before he could receive that notice, the Veteran submitted a substantive appeal of this issue that was received on March 28, 2011, after the benefit had already been granted, contending that an effective date of October 1, 2008 was warranted.  As that issue has been granted in full, it is no longer on appeal before the Board.  Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001); Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The most recent mental health treatment record in the claims file is dated in June 2008.  In a March 2011 statement, the Veteran reported that his psychiatric symptoms have worsened since that time.  The most recent VA examination was conducted in December 2009.  Thus the Board finds a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since October 2009.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private or VA providers who treated him for mental health after October 2009.  After securing any necessary authorizations, obtain any identified treatment records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his anxiety disorder with alcohol abuse.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

